PER CURIAM.
We affirm the omnibus order returning the former husband’s documents to him. These financial documents and records have no inherent value and are not properly subject to seizure in a levy to discharge a judgment debtor’s obligation. See Estudios, Proyectos e Inversiones de Centro America, S.A. (EPICA) v. Swiss Bank Corp. (Overseas) S.A., 507 So.2d 1119 (Fla. 3d DCA 1987); Cerna v. Swiss Bank Corp. (Overseas) S.A., 503 So.2d 1297 (Fla. 3d DCA 1987). Moreover, the former wife was not entitled to examine the documents for discovery purposes, as there is no authority for allowing the levy process to be a substitute for appropriate discovery procedure.
We also affirm the order allowing the former husband’s safes to be opened, inventoried and inspected. As this relief was sought by both parties, there is no error in allowing the special master to conduct this procedure as outlined in the order.
Affirmed.